DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2021, which incorporates the After Final Amendment filed 11 August 2021. 
This Office Action is responsive to the RCE filed on 13 September 2021, which incorporates the After Final Amendment filed 11 August 2021. As directed by the amendment: Claims 1, 3, 5, 6, and 14 have been amended, no claims have been cancelled, and no claims have been added. Claims 14-17 were previously withdrawn due to a Restriction Requirement. Thus, Claims 1-13 and 18-20 are presently under consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6-13, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagon et al. (US Publication No. 2004/0092806, previously cited) in view of Eggers et al. (US Patent No. 5,366,443).
Regarding Claim 1, Sagon et al. discloses a catheter (Abstract), comprising an elongated body (3, Figs. 1-2), distal electrode assembly (21, 3, Fig. 1-2, Paragraph 0052), including an electrode having a shell configured with an inner chamber (21, 22, 3, Figs. 1-3, Paragraph 0052-0055), the shell having a wall (21, 22, 20, Figs. 2-5) defining a proximal portion and a distal portion (proximal and distal portions of 21, 22, 20, Figs. 2-5), the wall of the distal portion having at least two apertures spaced apart from each other (apertures comprising electrodes 49, 47, 51, Figs. 2-5, apertures comprising temperature sensors, 67, Paragraph 0088);  10one or more electrode micro-elements (49, 47, 51, Figs. 2-12, Paragraph 0056-0057) and at least one temperature sensing micro- elements (temperature sensors 67, temperature sensors within electrodes, 49, 47, 51, Figs. 2-12, Paragraph 0088) extending through the inner chamber (inner chamber comprising wires 52, 53, 54, Fig. 4, Paragraph 0056-0057, aperture of sensor 67, sensors within electrodes Paragraph 0088) between the proximal portion and the distal portion, each of the one or more electrode micro-elements (49, 47, 51, Figs. 2-12, Paragraph 0056-0057) and the at least one temperature sensing micro-elements (temperature sensors 67, temperature sensors within electrodes, 49, 47, 51, Figs. 2-12, Paragraph 0088) having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion (apertures comprising electrodes 49, 47, 51, Figs. 2-5, apertures comprising temperature sensors, 67, Fig. 7, Paragraph 0088), each of the one or more electrode micro-elements and the at least one 15temperature sensing micro-elements is configured to directly contact tissue (Paragraph 0031, 0067, 0071, 0088); and a control handle (5, Fig. 1). 
Sagon et al. does not specifically disclose a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue. Eggers et al. teaches a catheter (Abstract; 10, Figs. 2, 5) comprising an elongated body (10, Figs. 2, 5) and a distal electrode assembly (12, Fig. 1, 2), including an electrode having a shell (54, Fig. 2) configured with an inner chamber (Col. 8, Lines 1-30), and comprising a plurality of electrode micro-elements (18, Figs. 2, 3, 5, 6; Col. 7, Lines 17-40) and a plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) each of the electrode micro-elements (18, Figs. 2, 3, 5, 6) and the plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion (apertures in 54, Figs. 2-3, 5, 6; Col. 7, Lines 52-67; Col. 8, Lines 1-30), each of the electrode micro-elements and the 15temperature sensing micro-elements is configured to directly contact tissue (directly contacting 58/58’, Figs. 5-6; Col. 8, Lines 39-52; Col. 9, Lines 4-16). It would have been obvious to one having ordinary skill in the art at the time of the invention to include a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue, as taught by Eggers et al., instead of the ring temperature sensing micro-element or temperature sensing micro-elements within the electrodes as disclosed by Sagon et al. in order to have insulated and distributed temperature-sensing micro-elements, to therefore determine the temperature profile of the interface around the electrode micro-elements, as also taught by Eggers et al. (Col. 3, Lines 55-64; Col. 7, Lines 52-68), and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding Claim 2, Sagon et al. discloses a catheter (Abstract), further wherein the inner chamber of the shell is adapted to receive fluid (Paragraph 0085) and the inner chamber has a plurality of irrigation apertures configured to allow fluid to flow 20from inside the inner chamber to outside the inner chamber (contrast fluid, cooling fluid, etc. through apertures in shell/cap, Paragraph 0085).  
Regarding Claim 3, Sagon et al. discloses a catheter (Abstract), further wherein the distal end of each of the one or more electrode micro-elements and the at least one temperature sensing micro-elements includes an exposed portion outside of the wall of the shell (electrode surface 47, 49, 50, 51, 67, Figs. 2-12).  Although Sagon et al. discloses that the electrode may include multiple temperature-sensing micro-elements (temperature sensors 67, temperature sensors within electrodes, 49, 47, 51, Figs. 2-12, Paragraph 0088), Sagon et al. does not specifically disclose a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue. Eggers et al. teaches a catheter (Abstract; 10, Figs. 2, 5) comprising an elongated body (10, Figs. 2, 5) and a distal electrode assembly (12, Fig. 1, 2), including an electrode having a shell (54, Fig. 2) configured with an inner chamber (Col. 8, Lines 1-30), and comprising a plurality of electrode micro-elements (18, Figs. 2, 3, 5, 6; Col. 7, Lines 17-40) and a plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) each of the electrode micro-elements (18, Figs. 2, 3, 5, 6) and the plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion (apertures in 54, Figs. 2-3, 5, 6; Col. 7, Lines 52-67; Col. 8, Lines 1-30), each of the electrode micro-elements and the 15temperature sensing micro-elements is configured to directly contact tissue (directly contacting 58/58’, Figs. 5-6; Col. 8, Lines 39-52; Col. 9, Lines 4-16). It would have been obvious to one having ordinary skill in the art at the time of the invention to include a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue, as taught by Eggers et al., instead of the ring temperature sensing micro-element or temperature sensing micro-elements within the electrodes as disclosed by Sagon et al. in order to have insulated and distributed temperature-sensing micro-elements, to therefore determine the temperature profile of the interface around the electrode micro-elements, as also taught by Eggers et al. (Col. 3, Lines 55-64; Col. 7, Lines 52-68), and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding Claim 4, Sagon et al. discloses a catheter (Abstract), further wherein each of the one or more electrode micro-elements (55, 52, Fig. 4) includes a tube with a distal end and a lumen (Paragraph 0051-0056) and at least one wire extending through the lumen (52, 53, 55, 54, Fig. 4, Paragraph 0051, 0056), the at -21-1169610/BIOSENSE- BIO5309USCNT1 least one wire having a distal end attached to a micro-electrode at the distal end (electrode surface 47, 49, 50, 51, 67, Figs. 2012) of the respective electrode micro-element (52, 53, 54, 71, 75, Figs. 2-12).  
Regarding Claim 6, Sagon et al. discloses a catheter (Abstract), further wherein 10the one or more electrode micro-elements comprises a plurality of electrode micro- elements (49, 47, 48, 51, Figs. 2-12, Paragraph 0056-0057), the distal ends of the electrode micro-elements being arranged in a radial pattern in the distal portion of the electrode about a longitudinal axis of the electrode (radial arrangement of elements 49, 47, 48, 51, Figs. 2-12). 
Regarding Claims 10 and 12, Sagon et al. discloses wherein    the plurality of electrode micro-elements comprises two to six electrode micro-elements (two, three, four, five, six, micro-elements,  Paragraph 0052, 0063) arranged generally equidistant in a radial pattern (radial arrangement of elements 49, 47, 48, 51, Figs. 2-12, Paragraph 0063-0064, 0066, Claim 21), and that temperature sensing micro-elements may be two to six elements (two, three, four, five, six, micro-elements,  Paragraph 0052, 0063, 0088), arranged generally equi-distant from each other in a radial pattern wherein the temperature sensing micro-elements are disposed within the electrode micro-elements (Paragraph 0088). Although Sagon et al. discloses that the electrode may include multiple temperature-sensing micro-elements (temperature sensors 67, temperature sensors within electrodes, 49, 47, 51, Figs. 2-12, Paragraph 0088), Sagon et al. does not specifically disclose a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue. Eggers et al. teaches a catheter (Abstract; 10, Figs. 2, 5) comprising an elongated body (10, Figs. 2, 5) and a distal electrode assembly (12, Fig. 1, 2), including an electrode having a shell (54, Fig. 2) configured with an inner chamber (Col. 8, Lines 1-30), and comprising a plurality of electrode micro-elements (18, Figs. 2, 3, 5, 6; Col. 7, Lines 17-40) and a plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) each of the electrode micro-elements (18, Figs. 2, 3, 5, 6) and the plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion (apertures in 54, Figs. 2-3, 5, 6; Col. 7, Lines 52-67; Col. 8, Lines 1-30), each of the electrode micro-elements and the 15temperature sensing micro-elements is configured to directly contact tissue (directly contacting 58/58’, Figs. 5-6; Col. 8, Lines 39-52; Col. 9, Lines 4-16). It would have been obvious to one having ordinary skill in the art at the time of the invention to include a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue, as taught by Eggers et al., instead of the ring temperature sensing micro-element or temperature sensing micro-elements within the electrodes as disclosed by Sagon et al. in order to have insulated and distributed temperature-sensing micro-elements, to therefore determine the temperature profile of the interface around the electrode micro-elements, as also taught by Eggers et al. (Col. 3, Lines 55-64; Col. 7, Lines 52-68), and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Furthermore, neither Sagon et al. nor Eggers et al. specially discloses wherein the distal ends of the temperature sensing micro-elements are arranged generally at 0 degrees, 120 degrees and 240 degrees about the longitudinal axis of the electrode, and wherein the distal ends of the electrode micro-elements are arranged generally at 60 degrees, 180 degrees and 300 degrees about the longitudinal 20axis of the electrode. However, it appears from the drawing that the temperature sensing micro-elements and electrode micro-elements may be arranged in a similar distributed pattern (Figs. 2-12 of Sagon et al., and Figs 2-3 of Eggers et al.). It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the electrode micro-elements and the temperature sensing micro-elements with this particular arrangement and spacing, in order to provide the generally equidistant in a radial pattern spacing, in order to provide even sensing/energy to tissue, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding Claims 7, 8, 9, 11, and 13, Sagon et al. discloses a catheter (Abstract), further wherein    the plurality of electrode micro-elements comprises two to six electrode micro-elements (two, three, four, five, six, micro-elements, Paragraph 0052, 0063) arranged generally equidistant in a radial pattern (radial arrangement of elements 49, 47, 48, 51, Figs. 2-12, Paragraph 0063-0064, 0066, Claim 21). Furthermore, Sagon et al. discloses that the temperature sensing micro-elements may be two to six elements (two, three, four, five, six, micro-elements, Paragraph 0052, 0063, 0088), arranged generally equi-distant from each other in a radial pattern wherein the temperature sensing micro-elements are disposed within the electrode micro-elements (Paragraph 0088). Although Sagon et al. discloses that the electrode may include multiple temperature-sensing micro-elements (temperature sensors 67, temperature sensors within electrodes, 49, 47, 51, Figs. 2-12, Paragraph 0088), Sagon et al. does not specifically disclose a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue. Eggers et al. teaches a catheter (Abstract; 10, Figs. 2, 5) comprising an elongated body (10, Figs. 2, 5) and a distal electrode assembly (12, Fig. 1, 2), including an electrode having a shell (54, Fig. 2) configured with an inner chamber (Col. 8, Lines 1-30), and comprising a plurality of electrode micro-elements (18, Figs. 2, 3, 5, 6; Col. 7, Lines 17-40) and a plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) each of the electrode micro-elements (18, Figs. 2, 3, 5, 6) and the plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion (apertures in 54, Figs. 2-3, 5, 6; Col. 7, Lines 52-67; Col. 8, Lines 1-30), each of the electrode micro-elements and the 15temperature sensing micro-elements is configured to directly contact tissue (directly contacting 58/58’, Figs. 5-6; Col. 8, Lines 39-52; Col. 9, Lines 4-16). It would have been obvious to one having ordinary skill in the art at the time of the invention to include a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue, as taught by Eggers et al., instead of the ring temperature sensing micro-element or temperature sensing micro-elements within the electrodes as disclosed by Sagon et al. in order to have insulated and distributed temperature-sensing micro-elements, to therefore determine the temperature profile of the interface around the electrode micro-elements, as also taught by Eggers et al. (Col. 3, Lines 55-64; Col. 7, Lines 52-68), and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding Claim 18, Sagon et al. discloses a catheter (Abstract), further wherein the exposed portion extends at an angle having a distal 25component and a radial component relative to the longitudinal axis of the electrode (electrodes 47 are angled, Fig. 2, Paragraph 0058). 
Regarding Claim 19, Sagon et al. discloses that the micro-elements have a diameter of 0.5-1.5 mm (Paragraph 0054), but does not explicitly disclose wherein the exposed portion has a length of about 0.2 mm and 1.0 mm. It appears from Figs. 2-12 of Sagon et al. that the exposed portion would have a length approximately about this size. It would have been an obvious matter of design choice to configure the exposed portion to be specifically between about 0.2 mm and 1.0 mm, in order to sense and/or ablate tissue in a particular body area, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 20, Sagon et al. discloses a catheter (Abstract), wherein the exposed portion has an atraumatic configuration configured to form a micro-depression in tissue without breaching the tissue (curved/non-sharp electrodes, 47, 49, 51, Figs. 2-12, Paragraph 0055).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagon et al. in view of Eggers et al., further in view of Koblish (US Publication No. 2008/0243214, previously cited).
Regarding Claim 5, Sagon et al. discloses wherein each of the electrode micro-elements (55, 52, Fig. 4) includes a tube with a lumen and at least one wire extending through the lumen (55, 52, 53, 54, Fig. 4, Paragraph 0051, 0056). Sagon et al. and Eggers et al. in combination does not specifically disclose wherein each of the one or more temperature sensing micro-elements includes a tube with a distal end, and a lumen and at least two wires extending though the lumen, the at least two wires being configured for temperature sensing. However, Koblish teaches a catheter (Abstract, Paragraph 00013) comprising electrode micro-elements (28, Figs. 3-4,7-9, Paragraph 0058-0061) and temperature sensing micro-elements (60, Figs. 10-11, Paragraph 0063) within apertures extending through shell wall 38, 24 (Figs. 3-11) and configured to directly contact tissue (Paragraph 0007, 0049, 0055), wherein each of the temperature sensing micro-elements includes a tube with a lumen (60 within tube 24, Fig. 10, insulation tube 56, Fig. 11; 60 within tube/bore of electrode 28, Fig. 11, Paragraph 0063) and at least two wires extending though the lumen (62, Fig. 11, Paragraph 0063), the at least two wires being configured for temperature sensing (Paragraph 0063). It would have been obvious to one having ordinary skill in the art at the time of the invention to include a tube with a lumen and at least two wires extending though the lumen for the temperature sensing micro-elements, configured for temperature sensing, as taught by Koblish, in the catheter system disclosed by Sagon et al. and Eggers et al. in combination, in order to isolate the temperature sensors in the catheter for specific areas, such as to provide the temperature signal to multiple areas of the system and/or to provide redundancy in the catheter.
Response to Arguments
The Applicant's arguments as filed in the After Final Amendment filed 11 August 2021, which is incorporated into the RCE filed 13 September 2021, with respect to the previous 35 USC 102(b) and 103(a) rejections of Claims 1-13 and 18-20 have been fully considered.
The Applicant specifically argues (Pages 7-10 of After Final Amendment, which is incorporated into the RCE filed 13 September 2021) that neither of previously cited Sagon et al. nor Koblish discloses all of the claimed elements of Claim 1 as amended. In particular, the Applicant argues (Pages 7-10 of After Final Amendment, which is incorporated into the RCE filed 13 September 2021) that Sagon et al. does not specifically disclose “a plurality of temperature sensing micro-elements extending through the inner chamber between the proximal portion and the distal portion, each of the one or more electrode micro- elements and the plurality of temperature sensing micro-elements having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion, each of the one or more electrode micro-elements and the plurality of temperature sensing micro-elements is configured to directly contact tissue; and a control handle” as recited in Claim 1 as amended. However, new reference Eggers et al. was relied upon in new 35 USC 103(a) rejections made above. The Examiner agrees that Sagon et al. does not specifically disclose a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue. Eggers et al. teaches a catheter (Abstract; 10, Figs. 2, 5) comprising an elongated body (10, Figs. 2, 5) and a distal electrode assembly (12, Fig. 1, 2), including an electrode having a shell (54, Fig. 2) configured with an inner chamber (Col. 8, Lines 1-30), and comprising a plurality of electrode micro-elements (18, Figs. 2, 3, 5, 6; Col. 7, Lines 17-40) and a plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) each of the electrode micro-elements (18, Figs. 2, 3, 5, 6) and the plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion (apertures in 54, Figs. 2-3, 5, 6; Col. 7, Lines 52-67; Col. 8, Lines 1-30), each of the electrode micro-elements and the 15temperature sensing micro-elements is configured to directly contact tissue (directly contacting 58/58’, Figs. 5-6; Col. 8, Lines 39-52; Col. 9, Lines 4-16). It would have been obvious to one having ordinary skill in the art at the time of the invention to include a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue, as taught by Eggers et al., instead of the ring temperature sensing micro-element or temperature sensing micro-elements within the electrodes as disclosed by Sagon et al. in order to have insulated and distributed temperature-sensing micro-elements, to therefore determine the temperature profile of the interface around the electrode micro-elements, as also taught by Eggers et al. (Col. 3, Lines 55-64; Col. 7, Lines 52-68), and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, Sagon et al. in combination with Eggers et al. teaches all of the claimed element as recited in Claim 1 as amended. 
No additional specific arguments were provided with respect to the previous 35 USC 102(b) or 103(a) rejections of dependent Claims 2-4, 6-13, or 18-20. Therefore, Claims 1-13 and 18-20 remain rejected as described in detail above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792